                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

SIR GIORGIO SANFORD CLARDY,

               Petitioner,                                    Case No. 3:19-cv-01132-MK

               v.                                             ORDER

BRANDON KELLY,

            Respondent.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

26), and the matter is now before this Court on Petitioner’s objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). The Court reviews de novo. United States v. Bernhardt, 840

F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 26) is adopted in

full. Respondent’s Motion to Dismiss (ECF No. 19) is GRANTED and Petitioner’s Motions for

Stay (ECF No.’s 20, 23) are DENIED. Petitioner is GRANTED leave to file an amended petition

within 60 days of this Order. If Petitioner declines to file an amended petition, then the case will

be dismissed with prejudice.




1 – ORDER
IT IS SO ORDERED.

     DATED this 2nd day of July, 2021.



                                         __s/Michael J. McShane________________
                                                 Michael McShane
                                             United States District Judge




2 – ORDER
